


117 S1957 IS: State and Local Digital Service Act of 2021
U.S. Senate
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1957
IN THE SENATE OF THE UNITED STATES

May 28 (legislative day, May 27), 2021
Mr. Wyden (for himself, Mrs. Murray, Mr. Bennet, and Mr. Padilla) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs

A BILL
To establish digital services in State, county, local, and Tribal governments, and for other purposes. 


1.Short titleThis Act may be cited as the State and Local Digital Service Act of 2021. 2.DefinitionsIn this Act—
(1)the term Administrator means the Administrator of General Services; (2)the term digital service grant means a grant under section 3(a);
(3)the term digital service planning grant means a grant under section 4(a);  (4)the term digital service team means a team of employees of an eligible applicant that— 
(A)extends existing software development capacity and provides digital consultancy services, focusing on user-centered design and development practices through the use of modern product development techniques, such as—  (i)user research and design; 
(ii)incremental and iterative outcome driven delivery practices; and (iii)software development procurement practices that rely on small-dollar, short-duration contracts; and
(B)enhances the delivery of services by the eligible applicant through partnerships or embedding the employees within other agencies of the eligible applicant; (5)the term eligible applicant means a State, Indian Tribe, or unit of local government;
(6)the term Indian Tribe has the meaning given the term Indian tribe in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)); (7)the term State has the meaning given that term in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251); 
(8)the term underserved or disadvantaged community means— (A)a low-income community;
(B)a community of color; (C)a Tribal community;
(D)a rural community; (E)aging individuals;
(F)veterans; (G)individuals with disabilities;
(H)individuals with a language barrier, including individuals who— (i)are English learners; or
(ii)have low levels of literacy; or (I)any other community that the Administrator determines is disproportionately vulnerable to, or bears a disproportionate burden of, any combination of economic, social, environmental, or climate stressors; and 
(9)the term unit of local government means a city, county, township, town, borough, parish, village, or other general purpose political subdivision of a State. 3.Digital service grants (a)In generalThe Administrator, in consultation with the Administrator of the United States Digital Service, shall establish a Digital Service Grant Program, under which the Administrator shall make grants to eligible applicants in accordance with the requirements of this section for the purpose of establishing or supporting a digital service team. 
(b)ApplicationAn eligible applicant desiring a digital service grant shall submit an application at such time, in such manner, and containing such information as the Administrator may specify. (c)Initial grant preferenceAmong eligible applicants that have not previously received a digital service grant, the Administrator shall give preference to an eligible applicant if—
(1)the chief executive officer of the eligible applicant has publicly demonstrated a commitment to modernizing government technology and service delivery; (2)the eligible applicant has officially designated an officer of the eligible applicant to have responsibility for functions relating to the digital services of the eligible applicant, such as a Chief Technology Officer, Chief Innovation Officer, or Chief Digital Services Officer, and such functions are recognized as distinct from management and operations of traditional information technology; 
(3)the eligible applicant demonstrates a rigorous commitment to human-centered delivery of government services in such manner as the Administrator determines appropriate; (4)the eligible applicant articulates clearly a specific benefits program of the Federal Government with respect to which the eligible applicant, in collaboration with the relevant Federal agency, intends to modernize the digital delivery of government services by the eligible applicant; or
(5)the eligible applicant articulates clearly how the eligible applicant will use amounts received under the grant to improve the digital delivery of government services to underserved or disadvantaged communities. (d)Continuing grantsThe Administrator may make not more than 2 additional digital service grants to an eligible applicant that has previously received a digital service grant if the eligible applicant—
(1)has a demonstrated record of successful digital delivery of government services, including through the use of the most recent prior digital service grant; and (2)articulates clearly the government service delivery projects the eligible applicant would carry out with the grant.
(e)Grant periodThe Administrator shall award digital service grants for a period of not more than 3 years. (f)Continuity of fundingTo the maximum extent practicable, the Administrator shall award digital service grants described in subsection (d) in a manner that ensures that there is not a break in funding— 
(1)between the initial digital service grant described in subsection (c) and the first grant described in subsection (d); or  (2)between the first grant described in subsection (d) and the second grant described in subsection (d).
(g)Grant amountThe annual amount of a digital service grant shall be equal to the lesser of— (1)in dollars, the amount equal to the sum of—
(A)the population served by the eligible applicant; and (B)200,000; or
(2)$3,000,000. (h)Use of funds (1)In generalNot less than 50 percent of the amount received under a digital service grant shall be used for salary and benefits of the members of the digital service team.
(2)AccessibilityAn eligible applicant that receives a digital service grant shall make public services improved by a digital service team of the eligible applicant available in an accessible format, compliant with the most recent Web Content Accessibility Guidelines of the Web Accessibility Initiative, or successor guidelines.  (i)Matching requirement (1)In generalExcept as provided in paragraph (2), the Federal share of an activity carried out using a digital service grant shall be not more than 90 percent.
(2)WaiverUpon application by an eligible applicant, the Administrator may waive the requirement under paragraph (1) if the Administrator determines that the eligible applicant demonstrates financial need.  (j)Procurement best practicesThe digital service team of an eligible applicant that receives a grant under this section shall work with the United States Digital Service and the 18F office within the General Services Administration to establish procurement best practices based on Federal best practices, such as the 18F office’s budgeting handbook, and the individual needs of the eligible applicant. 
(k)Supplement not supplantA digital service grant to an eligible applicant shall supplement, not supplant, other Federal, State, local, or Tribal funds that are available to the eligible applicant to carry out activities described in this section. (l)Set asides (1)In generalFrom amounts made available in a fiscal year to carry out the Digital Service Grant Program under this section, the Administrator shall reserve 5 percent for the implementation and administration of the grant program, which shall include—
(A)providing technical support and assistance; (B)providing assistance to eligible applicants to prepare applications for digital service grants;
(C)assisting eligible applicants in preparing and submitting the reports required under section 5(a);  (D)collecting demographic data about grant applicants, grant recipients, and populations served; and 
(E)conducting outreach to eligible applicants regarding opportunities to apply for digital service grants. (2)Indian TribesFrom amounts made available in a fiscal year to carry out the Digital Service Grant Program under this section, the Administrator shall use not less than $10,000,000 for grants to eligible applicants that are Indian Tribes. 
4.Digital service planning grants
(a)In generalThe Administrator, in consultation with the Administrator of the United States Digital Service, shall establish a Digital Service Planning Grant Program under which the Administrator shall make grants to eligible applicants in accordance with the requirements of this section for the purpose of creating a plan to establish a digital service team.  (b)ApplicationAn eligible applicant desiring a digital service planning grant shall submit an application at such time, in such manner, and containing such information as the Administrator may specify.
(c)Grant periodThe Administrator shall award digital service planning grants for a period of 1 year. (d)Grant amountThe amount of a digital service grant shall be not less than $50,000 and not more than $200,000.
(e)Matching requirement
(1)In generalExcept as provided in paragraph (2), the Federal share of an activity carried out using a digital service planning grant shall be not more than 90 percent. (2)WaiverUpon application by an eligible applicant, the Administrator may waive the requirement under paragraph (1) if the Administrator determines that the eligible applicant demonstrates financial need. 
(f)Supplement not supplantA digital service planning grant to an eligible applicant shall supplement, not supplant, other Federal, State, local, or Tribal funds that are available to the eligible applicant to create a plan to establish a digital service team. (g)Set asidesFrom amounts made available in a fiscal year to carry out the Digital Service Planning Grant Program under this section, the Administrator shall reserve 5 percent for the implementation and administration of the grant program, which shall include—
(1)providing technical support and assistance; (2)providing assistance to eligible applicants to prepare applications for digital service planning grants;
(3)assisting eligible applicants in preparing and submitting the reports required under section 5(a); and (4)conducting outreach to eligible applicants regarding opportunities to apply for digital service planning grants. 
5.Reporting and evaluation
(a)Recipients
(1)Digital service grant reportNot later than the end of the period of a digital service grant, the recipient of the digital service grant shall submit to the Administrator and make publicly available on the website of the recipient a brief report describing— (A)the skills and areas of expertise of the members of the digital service team established or supported using amounts made available under the grant;
(B)projects undertaken using amounts made available under the grant, including a discussion of the impact of those projects; (C)lessons learned from implementing the projects described in subparagraph (B);
(D)human-centered measurements of how well the projects described in subparagraph (B) help the people they serve;  (E)the information technology and delivery projects the recipient intends to implement next; and
(F)any other information determined appropriate by the Administrator. (2)Digital service planning grant reportNot later than the end of the period of a digital service planning grant, the recipient of the digital service planning grant shall submit to the Administrator and make publicly available on the website of the recipient a brief report describing—
(A)a summary of the plan developed using amounts under the digital service planning grant; (B)proposed projects for a future digital service team;
(C)proposed human-centered measurements of how well the projects described in subparagraph (B) would help the people they serve; and (D)any other information determined appropriate by the Administrator. 
(3)Technical assistanceThe Administrator shall provide technical support and assistance to eligible entities receiving a digital service grant to complete the reporting and evaluation required under paragraph (1), to the extent practical, to ensure consistency in data reporting and to meet the objectives of this Act. (b)Reports to Congress and publicNot later than 1 year after the date on which the Administrator begins awarding digital service grants, and every 2 years thereafter, the Administrator, in consultation with the Administrator of the United States Digital Service, shall submit to Congress and make publicly available on the websites of the General Services Administration and the United States Digital Service a report that summarizes—
(1)the digital service grants and digital service planning grants applied for and made; and (2)the uses and impacts of digital service grants, based on the reports received under subsection (a).
(c)Authority To contract and enter into other agreementsThe Administrator may award grants and enter into contracts, cooperative agreements, and other arrangements with Federal agencies, public and private organizations, and other entities with expertise that the Administrator determines appropriate in order to— (1)evaluate the impact and efficacy of activities supported by digital service grants and digital service planning grants; and
(2)develop, catalog, disseminate, and promote the exchange of best practices, both with respect to and independent of the Digital Service Grant Program and the Digital Service Planning Grant Program, in the creation and success of digital service teams. (d)Consultation and public engagementIn carrying out subsection (b), and to further the objectives described in paragraphs (1) and (2) of subsection (c), the Administrator shall conduct ongoing collaboration and consult with—
(1)the Administrator of the United States Digital Service; (2)State agencies and governors of States (or equivalent officials);
(3)national, State, Tribal, and local organizations that have digital service teams; (4)researchers, academics, and philanthropic organizations; and
(5)other agencies, organizations, entities, and community stakeholders as determined appropriate by the Administrator. 6.State use of Federal resources (a)Issuance of guidanceNot later than 120 days after the date of enactment of this Act, the Administrator shall issue guidance to streamline the procurement of Federal services and technology by States, units of local government, and Indian Tribes.
(b)Consultation and commentsIn formulating the guidance issued under subsection (a), the Administrator shall—  (1)consult with the United States Digital Service, the Technology Transformation Services, and digital service teams of States, units of local government, and governments of Indian Tribes; and
(2)solicit public comments.  (c)ConsiderationsIn formulating the guidance issued under subsection (a), the Administrator shall consider—
(1)removing restrictions of the Technology Transformation Services on funding sources and signatory requirements; (2)creating a process for cloud service authorizations for States, units of local government, and Indian Tribes;
(3)streamlining the ability of States, units of local government, and Indian Tribes to purchase products offered by the Federal Government; and (4)any other relevant suggestions received as part of the consultation and comments under subsection (b). 
7.Authorization of appropriations
(a)Grants
(1)Digital service grantsThere are authorized to be appropriated to the Administrator to carry out section 3 $100,000,000 for each of fiscal years 2022 through 2028. (2)Digital service planning grantsThere are authorized to be appropriated to the Administrator to carry out section 4 $20,000,000 for each of fiscal years 2022 through 2028. 
(b)Amounts for audit and oversightThere are authorized to be appropriated to the Inspector General of the General Services Administration $1,000,000 for the first fiscal year during which digital service grants are awarded, and each of the 7 fiscal years thereafter, for audits and oversight of funds made available to carry out this Act.  (c)AvailabilityAmounts made available pursuant to subsections (a) and (b) shall remain available until expended.

